Citation Nr: 0740813	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-29 413	)	DATE
	)
	)


THE ISSUE

Whether a decision, dated May 25, 1983, of the Board of 
Veterans' Appeals, denying service connection for an acquired 
psychiatric disorder, should be revised on grounds of clear 
and unmistakable error.  


REPRESENTATION

Moving party represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the moving party, had active military 
service from June 1964 to September 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on a motion by the veteran for revision of a decision, dated 
May 25, 1983, of the Board on grounds of clear and 
unmistakable error.  

In a rating decision in March 2003, the RO granted service 
connection for schizoaffective disorder and assigned an 
initial rating of 100 percent, effective September 28, 2001, 
the date of receipt of the application to reopen the claim.  
The veteran then initiated an appeal as to the effective date 
of the grant of service connection.  

In a rating decision in September 2004, the RO denied an 
earlier effective date for service connection for 
schizoaffective disorder.  In June 2005, the veteran 
testified at a hearing before a Decision Review Officer, 
addressing the claim for an earlier effective date.  In June 
2005, the RO issued a statement of the case, but the veteran 
did not perfect the appeal by filing a substantive appeal.  


FINDING OF FACT

The motion to revise the Board's decision of May 25, 1983, 
denying service-connection for an acquired psychiatric 
disorder, does not set forth the specific alleged error of 
fact or law, the legal and factual basis for the allegation 
of error, and why the result in the Board's decision would 
have been manifestly different but for the alleged error.  




CONCLUSION OF LAW

The allegation of error in the Board decision of May 25, 
1983, fails to meet the specificity pleading requirements for 
revision of the Board's decision on grounds of clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1404(b) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
amending VA's duties to notify and to assist a claimant in 
developing information and evidence necessary to substantiate 
a claim, are not applicable to a motion to revise a Board 
decision on the grounds of clear and unmistakable error.  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001). 

Revision of a Board Decision on Grounds of Clear and 
Unmistakable Error

A decision of the Board is subject to revision on grounds of 
clear and unmistakable error.  A review to determine whether 
clear and unmistakable error exists in a case may be 
initiated on a motion by the claimant.  38 U.S.C.A. § 7111; 
38 C.F.R. § 20.1400.

A motion to revise a Board decision is not an appeal and the 
motion is not governed by the regulatory provisions relating 
to the processing and disposition of an appeal.  38 C.F.R. 
§ 20.1402.

Clear and unmistakable error is a very specific and rare kind 
of error of fact or law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error. 

Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  A review for clear and unmistakable error must be 
based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403.  

The motion must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and an explanation of why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non- 
specific allegations of error, are insufficient to satisfy 
the requirements.  A motion that fails to comply with these 
requirements shall be dismissed without prejudice to 
refilling.  38 C.F.R. § 20.1404(b). 

The Board Decision of May 25, 1983 

In its decision, the Board denied service connection for an 
acquired psychiatric disorder because a chronic acquired 
psychiatric disorder was not present during and that a 
psychosis was not manifest within the one-year presumptive 
period following separation from service. 

Motion

In June 2005 at his hearing, the veteran stated that there 
was clear and unmistakable error in the Board decision of May 
1983 because the Board failed in its duty to assist to 
include the failure to ensure that all potentially available 
private records and records of the Social Security 
Administration, of which VA had notice existed,  were 
obtained.  And there was clear and unmistakable error because 
the VA examiner did not have all the records in the veteran's 
claim file. 



Analysis

An allegation that VA committed clear and unmistakable error 
by the failure to fulfill the duty to assist is not grounds 
for a motion of clear and unmistakable error by operation of 
law under 38 C.F.R. § 20.1403(d).  

As the veteran has not alleged error of fact as to the 
evidence relied upon by the Board or that the law was 
incorrectly applied, and the legal or factual basis for such 
an allegation, and an explanation of why the result would 
have been manifestly different but for an alleged error, the 
motion for revision of the Board's decision on grounds of 
clear and unmistakable error fails to comply with the 
specificity requirements of and must be dismissed in 
accordance with 38 C.F.R. § 20.1404(b). 

Also, although the veteran request that reasonable doubt be 
resolved in his favor, the benefit-of-the-doubt rule under 38 
U.S.C.A. § 5107(b) does not apply on a motion of clear and 
unmistakable error in a Board decision.  
38 C.F.R. § 20.1411(a).  


ORDER

The motion to revise the Board decision of May 25, 1983, 
which denied service -connection for an acquired psychiatric 
disorder, on grounds of clear and unmistakable error, is 
dismissed without prejudice to refiling.  



____________________________________________
	George E. Guido Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



